DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite in that “the materials” (L8) lacks antecedent basis.
Claim 5 is indefinite in that it is not clear if “coextruded” is a positive process step limitation given that it is in parenthesis. For examination purposes the claim is considered to require coextrusion, and clarification is respectively requested.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toray (JP 58-222847 A -- information disclosure statement filed 12-11-19) in view of Barnes (US 2002/0033589 A1 – information disclosure statement filed 9-21-21).
 Claims 1-5, Toray teaches a method of manufacturing a laminate including a fabric and a thermoplastic film as described herein. Toray teaches that the thermoplastic film is a multilayer film including a polyester (polyester is a polymer) film such as polyethylene terephthalate which is a thermoplastic polyester and this material has innate elastomeric properties. The polyester film of Toray is of the same material as applicant uses (instant specification ¶39) such that the polyester film of Toray is considered to have innate barrier properties to the same degree as the barrier layer in the claim (English machine translation submitted by applicant: p2, last 3 lines to p3 L2; p4 L11-13). Note also that the polyester film includes a weathering agent which innately has weather barrier properties; and, in this case weather barrier properties when the product created by the method of Toray is used as a sail of a sailboat (p4 L19-20; p3 L3; p4 L2). The thermoplastic film also includes an adhesive layer comprising a thermoplastic polyester ether copolymer and this material has innate elastomeric properties (English machine translation: p2, last 3 lines to p3 L2; “elasticity” in Toray p4 L22-25 with respect to the adhesive layer). Toray indicates that the polyester film and the adhesive layer are bonded together to form the thermoplastic film which is multilayered. Specifically, Toray recites at page 5 (L25-28): “Next, a typical manufacturing method will be described as an example of a PET-BO film. (1) A polymer A is melt-extruded on one side of a PET-BO film to obtain a 2 layer composite film [PET-BO / / Polymer A]”. Polymer A represents the adhesive layer (p4 L22) and PET-BO film represents the polyester film (p4 L14-16). Thus, Toray meets the claim limitation in claim 1 of the thermoplastic film being multilayered with bonding (melt-extruded) and comprising the adhesive layer oC. Toray teaches that the adhesive layer has a melting point of 115oC to 180oC (p4 L22-24); thus, Toray meets the claim limitation of the polyester film (barrier) having a melting point that is higher than a melting point of the adhesive layer given that 260oC is greater than any value in the range of 115oC to 180oC. Note that the polyester film (barrier) has a melting point that is higher than a melting point of the adhesive layer by 80oC to 145oC which falls completely within the claimed range of 20oC or more – thus Toray meets this claimed limitation. Toray teaches that the fabric layer includes polyester (p4 L38 to p5 L3). Toray teaches a step of adhering a side of the multilayer film, with the adhesive layer, to the fabric while heating the multilayer film at a temperature below the melting point of the polyester film (barrier). Specifically, Toray recites at page 5 (L29-32): “Next, the polymer A surface of the composite film and the fabric are overlapped and thermally bonded together” where the “composite film” is the same film as the multilayer film described in Toray above. The temperature of heating is 110oC to 180oC (p6 L4-6) where each value in this range is below the melting point of the polyester film (barrier) which is 260oC as indicated above. In Toray the temperature of heating is 110oC to 180oC (p6 L4-6) and the claimed range is 120oC to 250oC. Thus, Toray’s temperature range overlaps the claimed temperature range – therefore meeting this limitation of the claim. Also for claim 2, Toray teaches that the thermoplastic polyester elastomer included in the adhesive layer is a block copolymer including a segment (block) including polyether (such as polytetramethylene glycol; p4 L30) connected to a segment (block) including a polyester such as polybutylene terephthalate (p4 L22-23 L27-28). Paragraphs 26-27 (instant specification) recite the same materials for each block. Since the material of the segment of polyether is that same material applicant uses -- this segment is considered innately soft to the same degree as is in the claim. Since the material of the segment of polyester is the same material applicant uses -- this segment is considered innately hard to the same degree as is in the claim. Also for claim 4, Toray teaches that the fabric layer includes polyester (p4 L38 to p5 L3) as fibers in a nonwoven (or woven -- knit) state -- where the instant specification 
Claim 1, Toray recites at page 5 (L25-28): “Next, a typical manufacturing method will be described as an example of a PET-BO film. (1) A polymer A is melt-extruded on one side of a PET-BO film to obtain a 2 layer composite film [PET-BO / / Polymer A]”. Polymer A represents the adhesive layer (p4 L22) and PET-BO film represents the polyester film (p4 L14-16). Thus, Toray meets the claim limitation in claim 1 of the thermoplastic film being multilayered with bonding (melt-extruded) and comprising the adhesive layer and the polyester film (barrier). Toray does not teach, however, that the PET-BO-film and Polymer-A-film are coextrude – melted and coextruded and formed (i.e. molded) into the 2 layer composite film. 
However, coextrusion of two thermoplastic materials into a film is a well-known and conventional alternative to extruding one thermoplastic material onto a top surface of another self-sustained thermoplastic film (which is how Toray forms the adhesive layer [Polymer-A-film] on onto the barrier layer [PET-BO-film]); and, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Toray that the PET-BO-film and Polymer-A-film are coextrude – melted and coextruded and formed (i.e. molded) into the 2 layer composite film in that coextrusion of two thermoplastic materials into a film is a well-known and conventional alternative to extruding one thermoplastic material onto a top surface of another self-sustained thermoplastic film (Toray) where successful results are to be expected. Note also that Barnes teaches airbag manufacture (¶3) wherein a polyurethane adhesive and an elastomeric film are coextruded (i.e. melted/extruded and molded simultaneously) (¶30). Thus, Barnes is analogous to Toray and to Applicant’s endeavor which is laminating elastomeric materials onto a fabric to make an airbag. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Toray that the PET-BO-film and Polymer-A-film are coextrude – melted and coextruded and formed (i.e. molded) into the 2 layer composite film in that coextrusion of two 

Response Section
Applicant indicates the following in the response filed 3-1-22:

    PNG
    media_image1.png
    175
    781
    media_image1.png
    Greyscale

In response, However, coextrusion of two thermoplastic materials into a film is a well-known and conventional alternative to extruding one thermoplastic material onto a top surface of another self-sustained thermoplastic film (which is how Toray forms the adhesive layer [Polymer-A-film] on onto the barrier layer [PET-BO-film]); and, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Toray that the PET-BO-film and Polymer-A-film are coextrude – melted and coextruded and formed (i.e. molded) into the 2 layer composite film in that coextrusion of two thermoplastic materials into a film is a well-known and conventional alternative to extruding one thermoplastic material onto a top surface of another self-sustained thermoplastic film (Toray) where successful results are to be expected. Note also that Barnes teaches airbag manufacture (¶3) wherein a polyurethane adhesive and an elastomeric film are coextruded (i.e. melted/extruded and molded simultaneously) (¶30). Thus, Barnes is analogous to Toray and to Applicant’s endeavor which is laminating elastomeric materials onto a fabric to make an airbag. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Toray that the PET-BO-film and Polymer-A-film are coextrude – melted and coextruded and formed (i.e. molded) into the 2 layer composite film in that coextrusion of two 
Also, the temperature of heating is 110oC to 180oC (p6 L4-6) where each value in this range is below the melting point of the polyester film (barrier) which is 260oC as indicated above. In Toray the temperature of heating is 110oC to 180oC (p6 L4-6) and the claimed range is 120oC to 250oC. Thus, Toray’s temperature range overlaps the claimed temperature range – therefore meeting this limitation of the claim

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745